ELAN AND TRANSITION THERAPEUTICS ANNOUNCE PHASE 1 DATA SHOWING ELND005 ACHIEVES DESIRED CONCENTRATIONS IN BRAIN TISSUE AND CEREBROSPINAL FLUID Presentations at 2009 Alzheimer’s Association International Conference on Alzheimer’s Disease Support Ongoing Phase 2 Trial Dublin, Ireland; Toronto, ON, and Vienna, Austria – July 13, 2009 – Elan Corporation, plc (NYSE: ELN) and Transition Therapeutics Inc. (TSX: TTH, NASDAQ: TTHI) today presented Phase 1 data demonstrating that treatment with ELND005 (scyllo-inositol formerly known as AZD-103), achieves desired concentrations in human brain tissue and cerebrospinal fluid when given orally. Preclinical data also were presented showing that ELND005 administration is associated with preservation of choline acetyltransferase (ChAT), reflecting preservation of nerve cells that are critical to memory function in the brain. ELND005 is an orally-administered drug candidate in Phase 2 trials for the treatment of mild to moderate Alzheimer’s disease. These results were presented at the 2009 Alzheimer’s Association International Conference on Alzheimer’s Disease (ICAD 2009) in Vienna, Austria. In a poster entitled, “Oral Amyloid Anti-aggregating Agent ELND005 is Measurable in CSF and Brain of Healthy Adult Men,” the researchers describe results of a Phase 1 study in which eight healthy adults each received 2,000mg of ELND005 twice a day for 10 days. Concentrations of ELND005 in cerebrospinal fluid were measured directly, while brain tissue concentrations were measured non-invasively using a novel magnetic resonance spectroscopy technique and were determined to be within the range associated with efficacy in previous animal studies that employed a transgenic animal model of Alzheimer’s Disease. ELND005 was well tolerated by these study participants with no severe, serious, or treatment-limiting adverse events observed. “Achieving a clinically beneficial concentration of drug in brain tissue and cerebrospinal fluid has presented a significant hurdle to other drugs investigated to treat Alzheimer’s Disease, so this is an important proof of concept for us,” said Elan president Carlos V. Paya, MD, PhD. “We look forward to completing and reporting results from our ongoing Phase 2 study of ELND005 in patients with mild to moderate Alzheimer's disease, which completed enrollment in October 2008.” In a second poster, entitled “Quantification of Cholinergic Degradation and Adult Neurogenesis in TgCRND8 Mice Following Treatment with Scyllo-Inositol (ELND005),” Dr. JoAnne McLaurin and colleagues from the University of Toronto analyzed levels of the enzyme Choline Acetyltransferase (ChAT) in an animal model of Alzheimer’s disease. As in humans, these Alzheimer’s animal models exhibit damage to nerve cells in a region of the brain called the “basal forebrain” that use the neurotransmitter acetylcholine to transmit nerve impulses critical to memory functions to other nerve cells in a brain region important for memory function called the 1 hippocampus.
